               Case 1:19-cv-00036-TNM Document 7 Filed 04/01/19 Page 1 of 14



1
                                UNITED STATES DISTRICT COURT
2                                   DISTRICT OF COLUMBIA
3

4    D’AQUILA ADVISORS LLC
     4300 Marsh Landing Blvd. Suite 201
5
     Jacksonville Beach, FL 32250
6                                                       Civil Action No. 19-0036 (TNM)
7     Plaintiffs,
                                                        FIRST AMENDED COMPLAINT
8
            vs.                                         JUDGE TREVOR N. MCFADDEN
9
     KIRSTJEN M. NIELSEN, Secretary
10
     of Homeland Security
11   Washington, DC 20528
12
     L.FRANCIS CISSNA, Director of the
13   United States Citizenship and
14
     Immigration Services
     20 Massachusetts Avenue, N.W.
15   Washington, DC 20529
16
     KATHY BARAN, Director of the United
17
     States Citizenship and Immigration
18   Services’ California Service Center
     24000 Avila Rd
19
     Laguna Niguel, CA 92677
20

21

22                              Defendants.

23                                            INTRODUCTION
24
             1.The Plaintiff now files this First Amended Complaint pursuant to Rule 15(a) (1)(B) of
25
     the Federal Rules of Civil Procedure as a matter of course within 21days of the service of a
26
     Motion under Rule 12(6).
27

28



                                                  -1-
              Case 1:19-cv-00036-TNM Document 7 Filed 04/01/19 Page 2 of 14



1
            2.The plaintiff, D’Aquila Advisors LLC (D’Aquila) now brings this action on its claim
2
     that the United States Citizenship and Immigration Services (USCIS or agency)’s decision of
3

4    July 12, 2018, rejecting its petition to classify Yuting Liu as a nonimmigrant specialty

5    occupation worker, as well as its decision of March 12, 2019, rejecting D’Aquila’s motion to
6
     reconsider and/or reopen that decision, and the amended petition filed therewith, are both
7
     unlawful and should be set aside inasmuch as they are arbitrary, an abuse of discretion and/or not
8
     in accordance with law. Further, inasmuch as decisions on D’Aquila’s motion has been
9

10   unreasonably delayed by the agency’s unlawful rejections, USCIS should be ordered to re-

11   adjudicate it in no less than thirty (30) days after this Court’s decision holding the motion’s
12
     rejection unlawful and setting it aside.
13
            3. D'Aquila is a CPA and Consulting firm located at 4300 Marsh Landing Blvd, Suite
14
     201, Jacksonville Beach, FL 32082. Founded in 2009, it has been delivering services to clients
15

16   based on its strong expertise in the taxation and accounting fields, and has clients in 26 states and

17   6 countries. Exhibit A at 41.
18
            4. On April 2, 2018, D’Aquila filed a form I-129, petition for nonimmigrant worker, with
19
     the USCIS seeking to classify Yuting Liu as a nonimmigrant specialty occupation worker (H-
20
     1B). Exhibit A at 6. Ms. Liu is a citizen of the People's Republic of China, Exhibit A at 27, in the
21

22   United States as a foreign student (F-1 nonimmigrant). Exhibit A at 30. D’Aquila offered her the

23   job of international accountant starting from October 1, 2018. Exhibit A at 42. Ms. Liu is well
24   qualified for this position on account of her Master of Business Administration degree from
25
     Jacksonville University, with a specialization in accounting and finance. Exhibit A at 73.
26
     Unfortunately, on July 12, 2018, the USCIS rejected this petition, stating that:
27

28



                                                    -2-
              Case 1:19-cv-00036-TNM Document 7 Filed 04/01/19 Page 3 of 14



1           All H- lB cap-subject petitions received at the California or Vermont Service Centers
            from April 2, 2018 to April 6, 2018 were subject to a computer-generated random
2           selection process ("lottery"). USCIS received your cap-subject H-1 B petition during this
            filing period and your petition was selected towards the cap. However, upon review it has
3
            been determined that your petition was not properly filed. USCIS does not consider the
4           petition to be properly filed for the reason(s) noted below.
            Therefore, USCIS has rejected the petition and is returning it to you. Please do not
5           resubmit this petition as the H-1B cap for FY 19 closed on April 6, 2018.
            Your Form I-129 petition subject to FY 19 cap did not list an employment start date of
6
            10/01/2018 or later. You listed 10/01/2017 TO 08/24/2021 on your petition as the
7           employment start date.

8
     Exhibit B.
9

10          5. On August 13, 2018, D’Aquila filed a motion to reconsider and/or reopen the agency’s

11   rejection. Exhibits C and D. The motion to reconsider argued that the USCIS
12
     had improperly rejected the petition inasmuch as the fact that it had requested a start date prior
13
     to October 1, 2018 was not a lawful reason for rejection. D’Aquila also moved the agency to
14
     reopen visa petition proceedings to accept an amended Form I-129, indicating that Ms. Liu’s
15

16   period of requested stay would begin on October 1, 2018. Exhibit C at 15-18. This motion was

17   supported by the same papers which the petitioner had initially filed with the USCIS on April 2,
18
     2018, Exhibit C at 28-121, except that the petition start date had been changed to October 1,
19
     2018, Exhibit C at 36, and a new filing fee check was filed in support of the petition. Exhibit C at
20
     1.
21

22          6. On August 24, 2018, USCIS issued D’Aquila a receipt for the $675 filing fee it paid in

23   support of the motion, assigned the motion File No. WAC1890364766, and indicated that "the
24   above case has been received by our office and is in process". Exhibit D. However, inasmuch as
25
     no further action was taken in this matter thereafter, on January 7, 2019 D’Aquila commenced
26
     this action seeking to compel a decision on its motion. ECF Doc. No. 1. This resulted in the
27

28



                                                   -3-
               Case 1:19-cv-00036-TNM Document 7 Filed 04/01/19 Page 4 of 14



1    agency’s decision of March 12, 2019, rejecting the motion. Exhibit E. The decision, entitled

2    "notice of rejection of motion", wrote that
3
             Your Form I-290B is being returned and the fee is being returned/refunded. Because the
4            Form l-129 petition was rejected as improperly filed, USCIS did not consider your Form
             I-129 petition as properly filed, assign a receipt number, or issue a decision on the merits
5            of the petition. You cannot appeal or file a motion to reconsider or reopen the rejection of
             a petition.
6

7
             7. The decision also stated that USCIS reviewed the matter and determined that the
8
     initial Form I-129 was properly rejected because D’Aquila’s petition requested authorization to
9

10   employ the beneficiary beginning in Fiscal Year (FY) 2018, and its petition was filed after the

11   FY 2019 final receipt date. The decision ignored the Declaration of Robin Siegel swearing that
12
     the USCIS often approved H-1B petitions to begin on dates later than the start date requested on
13
     the petition.
14
             8. This Amended Complaint ensued.
15

16

17                                          JURISDICTION
18
             9. This being a civil action against the United States arising the Immigration and
19
     Nationality Act, 8 U.S.C. § 1101 et. seq., the Mandamus Act, 28 U.S.C. § 1361, and the
20

21   Administrative Procedure Act, 5 U.S.C. § 701 et seq., all laws of the United States, original

22   jurisdiction over this matter is vested in this Court by 28 U.S.C. § 1331.
23

24
                                   DESCRIPTION OF PARTIES
25
             10. The plaintiff, D’AQUILLA ADVISORS LLC is a Florida Limited Liability
26
     Company.
27

28



                                                   -4-
              Case 1:19-cv-00036-TNM Document 7 Filed 04/01/19 Page 5 of 14



1           11. The defendant, KIRSTJEN M. NIELSEN, is the Secretary of Homeland Security, and

2    as such has the authority to adjudicate H1B petitions and motion to reconsider and/or reopen.
3
     She resides for official purposes in the District of Columbia.
4
             12. The defendant, L. FRANCIS CISSNA, is the Director of the United States
5
     Citizenship and Immigration Services (USCIS), the agency within the Department of Homeland
6

7    Security which adjudicates H1B petitions and motion to reconsider and/or reopen. He resides for

8    official purposes in the District of Columbia.
9
            13. The defendant, KATHY BARAN, is the Director of the USCIS’s California Service
10
     Center which has rejected D’AQUILLA ADVISORS LLC’s H1B petition and motion to
11
     reconsider and/or reopen. She resides for official purposes in the State of California.
12

13

14                                               COUNT I
15
     USCIS’S DECISION OF JULY 12, 2018 REJECTING D’AQUILA’S FORM I-129 WAS
16   UNLAWFUL AND SHOULD BE SET ASIDE AS NOT IN ACCORDANCE WITH LAW,
     ARBITRARY AND AN ABUSE OF DISCRETION
17

18
                                                COUNT IA
19

20   USCIS’S DECISION OF JULY 12, 2018 WAS NOT IN ACCORDANCE WITH LAW
21
            14. 5 U.S.C. § 706 provides in relevant part that:
22          To the extent necessary to decision and when presented, the reviewing court shall decide
            all relevant questions of law, interpret constitutional and statutory provisions, and
23          determine the meaning or applicability of the terms of an agency action. The reviewing
            court shall—
24
            (1) compel agency action unlawfully withheld or unreasonably delayed; and
25          (2) hold unlawful and set aside agency action, findings, and conclusions found to be—
            (A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
26          …
            15. The USCIS’s decision of July 12, 2018 rejecting D’Aquila’s Form I-129 was not in
27

28   accordance with law. The stated basis for the rejection was: “Your Form I-129 petition subject


                                                      -5-
                Case 1:19-cv-00036-TNM Document 7 Filed 04/01/19 Page 6 of 14



1    to FY 19 cap did not list an employment start date of 10/01/2018 or later. You listed

2    _________10/01/2017 TO 08/24/2021 ___________ on your petition as the employment start
3
     date.”
4
     Exhibit B.
5

6

7             16. However, 8 CFR 103.2(a) (7) provides that:

8              Benefit requests submitted.
              (i) USCIS will consider a benefit request received and will record the receipt date as of
9
              the actual date of receipt at the location designated for filing such benefit request whether
10            electronically or in paper format.
              (ii) A benefit request which is rejected will not retain a filing date. A benefit request will
11            be rejected if it is not:
              (A) Signed with valid signature;
12
              (B) Executed;
13            (C) Filed in compliance with the regulations governing the filing of the specific
              application, petition, form, or request; and
14            (D) Submitted with the correct fee(s). If a check or other financial instrument used to pay
              a fee is returned as unpayable, USCIS will re-submit the payment to the remitter
15
              institution one time. If the instrument used to pay a fee is returned as unpayable a second
16            time, the filing will be rejected and a charge will be imposed in accordance with 8 CFR
              103.7(a)(2).
17            (iii) A rejection of a filing with USCIS may not be appealed.
18

19            17. This petition was certainly: (A) Signed with valid signature; (B) Executed; and (D)

20   Submitted with the correct fee(s).
21            18. The only conceivable basis for rejection therefore was that the petition was not
22
     “(C) Filed in compliance with the regulations governing the filing of the specific application,
23
     petition, form, or request;”
24

25
              19. The rejection notice fails to identify any regulation the petition was not filed in

26   accordance with. Neither is one apparent. In particular, neither 8 CFR § 214.2(h) nor any other
27   regulation places any restriction on the start date which may be requested in an H-1B petition,
28



                                                     -6-
                  Case 1:19-cv-00036-TNM Document 7 Filed 04/01/19 Page 7 of 14



1    except that 8 C.F.R. § 214.2(h)(9)(B) provides that “The petition may not be filed or approved

2    earlier than 6 months before the date of actual need for the beneficiary's services or training,”.
3
     However, this petition was not filed earlier than 6 months before the date of actual need for the
4
     beneficiary's services or training. In fact, while the agency claimed in Exhibit E that because
5
     D’Aquila’s petition requested authorization to employ the beneficiary beginning in FY 2018, and
6

7    its petition was filed after the FY 2018 final receipt state, it was properly rejected, again it cited

8    no authority in support of this conclusion and none is apparent. In fact, it has been held that
9
     even where an H-1B petition seeks the approval of cap-subject petition for a beneficiary effective
10
     October 1 of the applicable Fiscal Year, the USCIS may (and did) change the beneficiary’s
11
     nonimmigrant status to H-1B prior to the start of that fiscal year. Eva Care Grp., LLC v. Baran,
12

13   No. CV 17-4250-DMG (JPRx), 2018 U.S. Dist. LEXIS 218854, at *8 (C.D. Cal. May 23, 2018).

14   If the USCIS itself can – and does – approve changes of status to H-1B for the beneficiaries of
15
     cap subject petitions prior to the start of the applicable Fiscal Year, there is no lawful reason for
16
     it to deny a cap-subject petition merely because it requests a start date prior to the beginning of
17
     that year.
18

19   Accordingly, the Form I-129 was filed in compliance with regulations governing the filing of H-

20   1B petitions, and therefore the decision rejecting it was not in accordance with law.
21                                                COUNT IB
22
     USCIS’S DECISION OF JULY 12, 2018 WAS ARBITRARY BECAUSE IT DID NOT
23   EXPLAIN ITS DEPARTURE FROM ITS PRIOR PRACTICE OF APPROVING H-1B
     PETITIONS WITH START DATES LATER THAN THOSE REQUESTED IN THE
24   PETITION AND AN ABUSE OF DISCRETION BECAUSE IT FAILED TO CONSIDER
25
     EVIDENCE CONTRADICTING ITS CONCLUSIONS

26           20. The rejection also represented an unexplained departure from USCIS’s long standing
27   practice of approving H-1B petitions with a start date after the starting date requested on the
28



                                                     -7-
              Case 1:19-cv-00036-TNM Document 7 Filed 04/01/19 Page 8 of 14



1    petition. See the Declaration of Robin Siegel, Exhibit C at 19-23. An abrupt change in agency

2    policy or decision pattern without adequate explanation of the rationale may be arbitrary and
3
     capricious and therefore unlawful. See, e.g., Davila-Bardales v. INS, 27 F.3d 1,5 (1st Cir. 1994)
4
     (“This zigzag course is not open to an agency when, as now, the agency has failed to explain
5
     why it is changing direction.”); De Leon v. Holder, 761 F.3d 336, 345 (4th Cir. 2014) (“The BIA
6

7    cannot apply its official-restraint standard broadly when broadness favors the government’s

8    position and narrowly when it does not.”); see also INS v. Yang, 519 U.S. 26, 32 (1996) (“If an
9
     agency announces and follows—by rule or by settled course of adjudication—a general policy
10
     by which its exercise of discretion will be governed, an irrational departure from that policy (as
11
     opposed to an avowed alteration of it) could constitute action that must be overturned.”); N.Y.
12

13   Cross Harbor R.R. v. Surface Transp. Bd., 374 F.3d 1177, 1181 (D.C. Cir. 2004); Int’l Union,

14   United Auto., Aerospace, & Agric. Implement Workers of Am. v. NLRB, 802 F.2d 969, 973-74
15
     (7th Cir. 1986) (emphasizing agency cannot change direction without explaining rationale for
16
     change); McHenry v. Bond, 668 F.2d 1185, 1193 (11th Cir. 1982) (concluding explanation for
17
     change was irrational and thus arbitrary and capricious).
18

19          21. The decision does not explain why despite the fact the petition asked for a start date

20   of October 1, 2017 (and an end date of September 30, 2020) it could not simply have approved it
21   with a start date of October 1, 2018 (and the same end date). Nor did it explain why it was
22
     deviating in this instance from its long standing policy of approving petitions with start dates
23
     later than the one request in the petition (as Per Ms. Siegel’s Declaration).
24

25
            22. Finally, the agency abused its discretion by simply ignoring Ms. Siegel’s Declaration

26   See e.g., Genuine Parts Co. v. EPA, 890 F.3d 304, 312 (D.C. Cir. 2018) ("[A]n agency cannot
27

28



                                                    -8-
              Case 1:19-cv-00036-TNM Document 7 Filed 04/01/19 Page 9 of 14



1    ignore evidence contradicting its position." (quoting Butte Cty. v. Hogen, 613 F.3d 190, 194, 392

2    U.S. App. D.C. 25 (D.C. Cir. 2010)).
3
     Accordingly, the decision of July 12, 2018 rejecting D’Aquila’s petition was unlawful and
4
     should be set aside because it was arbitrary and an abuse of discretion.
5

6

7                                                 COUNT II

8    USCIS’S DECISION OF MARCH 12, 2019 REJECTING D’AQUILA’S FORM I-129 WAS
     UNLAWFUL AND SHOULD BE SET ASIDE AS NOT IN ACCORDANCE WITH LAW,
9
     ARBITRARY AND AN ABUSE OF DISCRETION
10
                                                 COUNT IIA
11
     THE USCIS DID NOT ACT IN ACCORDANCE WITH LAW WHEN IT REJECTED
12
     D’AQUILA’S MOTION TO REOPEN ITS REJECTION OF ITS H-1B PETITION AFTER
13   ACCEPTING IT FOR FILING

14
            23. The USCIS first accepted D’Aquila’s motion to reconsider and/or reopen on August
15

16   24, 2018 and assigned it File No. WAC1890364766. Exhibit D. Not until March 12, 2019, over

17   6 months after accepting it for filing, and more than two months following D’Aquila’s
18
     commencement of a lawsuit to compel a decision, ECF Doc. No. 1, did the USCIS announce that
19
     it was rejecting the motion. Exhibit E.
20
     However, 8 C.F.R. § 103.2(a)(7)(i) provides that “Benefit requests submitted.
21
       (i)     USCIS will consider a benefit request received and will record the receipt date as of
22             the actual date of receipt at the location designated for filing such benefit request
               whether electronically or in paper format.
23

24      24. There is no provision of law or regulation permitting USCIS to reject a benefit request
25
     once it has recorded the receipt date as of the actual date of receipt at the location designated for
26
     filing such benefit request and even issued a fee receipt. Accordingly, USCIS’s rejection of
27

28
     D’Aquila’s motion was not in accordance with law.



                                                    -9-
              Case 1:19-cv-00036-TNM Document 7 Filed 04/01/19 Page 10 of 14



1

2                                                 COUNT IIB
3
     USCIS’S REASON FOR REJECTING D’AQUILA’S MOTION WAS NOT IN
4    ACCORDANCE WITH LAW

5
            25. USCIS rejected D’Aquila’s motion to reconsider and/or reopen the rejection of its
6

7    petition because it claimed that “You cannot appeal or file a motion to reconsider or reopen the

8    rejection of a petition.” Exhibit E at 1. This decision was not in accordance with law.
9

10
            26. Granted, 8 C.F.R. 103.2(a)(7)(iii) provides that "A rejection of a filing with USCIS
11
     may not be appealed." However, not only is a motion to reopen or reconsider not an appeal, but
12

13   the fact that the regulation expressly states that a rejection may not be appealed is in itself

14   compelling evidence it may be the subject of a motion to reopen or reconsider, since if it were
15
     self-evident that a rejection could not be the subject of any post-decision remedy, then the
16
     statement that it could not be appealed would be superfluous. Hill v. Coggins, 867 F.3d 499, 509
17
     (4th Cir. 2017), citing TRW, Inc. v. Andrews, 534 U.S. 19, 31, 122 S. Ct. 441, 151 L. Ed. 2d 339
18

19   (2001) ("It is a cardinal principle of statutory [and regulatory] construction that a statute [ or

20   regulation] ought, upon the whole, to be so construed that, if it can be prevented, no clause,
21   sentence, or word shall be superfluous, void, or insignificant." (internal quotation marks omitted;
22
     bracketed words in the original))
23

24

25
            27. Further, there is a second reason why the fact that the regulation specifically bars

26   appeals of rejections indicates that motions to reconsider or reopen may be filed in response to
27   rejections. "The well-settled rule of statutory construction, expressio unius est exclusio alterius,
28



                                                    - 10 -
              Case 1:19-cv-00036-TNM Document 7 Filed 04/01/19 Page 11 of 14



1    suggests that by specifically barring only section 245 relief in 8 C.F.R. §245.l(c), but making no

2    mention of relief under the Cuban Adjustment Act, the Attorney General has declined to exercise
3
     her discretion to bar Cuban Adjustment Act petitions.” Matter of Artigas, 23 I&N Dec. 99, 105
4
     (BIA 2011). Likewise, the same rule suggests that by specifically barring only the appeal of
5
     rejections, but making no mention of motions to reconsider or reopen, the Secretary of Homeland
6

7    Security has declined to exercise her discretion to bar such motions in response to rejections.

8

9
            28. Finally, in Russello v. United States, the Supreme Court observed that "[w]here
10
     Congress includes particular language in one section of a statute but omits it from another, it is
11
     generally presumed that Congress acts intentionally and purposely in the disparate inclusion or
12

13   exclusion." 464 U.S. 16, 23, 104 S. Ct. 296, 78 L. Ed. 2d 17 (1983). Inasmuch as “we look to

14   general rules of statutory construction to interpret and analyze the pertinent regulations”, Matter
15
     of H-N-, 22 I. & N. Dec. 1039, 1041 (BIA 1999), therefore the fact that the Secretary of
16
     Homeland Security provided that “Motions to reopen or reconsider are not applicable to
17
     proceedings described in § 274a.9 of this chapter” in 8 CFR 103.5(a), but omitted it from the
18

19   discussion of rejections in 8 CFR 103.2(a), means it should be presumed that the Secretary acted

20   intentionally and purposefully in the disparate exclusion of this bar from her discussion of
21   rejection. Nor is there anything in the Act, regulations or caselaw to overcome this presumption.
22

23
     Accordingly, the USCIS’s holding that a petitioner cannot file a motion to reconsider or reopen
24

25
     the rejection of its H-1B petition is not in accordance with law.

26

27   III. USCIS’S REJECTION OF D’AQUILA’S AMENDED PETITON WAS NOT IN
28
     ACCORDANCE WITH LAW



                                                   - 11 -
             Case 1:19-cv-00036-TNM Document 7 Filed 04/01/19 Page 12 of 14



1

2           29. The USCIS indicated that in addition to rejecting D’Aquila’s motion to reconsider
3
     and/or reopen, it was also rejecting the amended H-1B petition (changing Ms. Liu’s start date to
4
     10/1/18) because it was filed after the FY 2018 selection period which ended April 6, 2018. The
5
     USCIS wrote that:
6

7           On August 13, 2018, you submitted a motion to reopen and reconsider with a Form l-
            2908, Notice of Appeal or Motion. With the motion, you enclosed what you referred to as
8           an "amended Form I- 129" on which you changed the requested employment start date to
            October 1, 20 1 8 (the start of the federal government's fisca1 year 2019 (FY19) and
9
            requested that it be accepted for processing. The final receipt date for H- 1B cap-subject
10          petitions seeking employment authorization commencing in FY l9 was April 6, 20 I 8. As
            stated in 8 CFR 214.2(h)(8)(ii)(B), petitions subject to a numerical limitation that are
11          received after the final receipt date will be rejected, therefore, the amended petition must
            be rejected for filing after April 6,2018.
12

13
            Exhibit E at 1.
14

15

16   8 CFR 214.2(h)(8)(ii)(B), the sole regulation which the USCIS relied upon in its decision,

17   provides in relevant part that:…
18
            When calculating the numerical limitations or the number of exemptions under section
19          214(g)(5)(C) of the Act for a given fiscal year, USCIS will make numbers available to
            petitions in the order in which the petitions are filed. USCIS will make projections of the
20          number of petitions necessary to achieve the numerical limit of approvals, taking into
            account historical data related to approvals, denials, revocations, and other relevant
21          factors. USCIS will monitor the number of petitions (including the number of
22          beneficiaries requested when necessary) received and will notify the public of the date
            that USCIS has received the necessary number of petitions (the "final receipt date").
23          …When necessary to ensure the fair and orderly allocation of numbers in a particular
            classification subject to a numerical limitation or the exemption under section
24          214(g)(5)(C) of the Act, USCIS may randomly select from among the petitions received
25
            on the final receipt date the remaining number of petitions deemed necessary to generate
            the numerical limit of approvals. … Petitions subject to a numerical limitation not
26          randomly selected or that were received after the final receipt date will be rejected.
            Petitions filed on behalf of aliens otherwise eligible for the exemption under section
27          214(g)(5)(C) of the Act not randomly selected or that were received after the final receipt
28



                                                  - 12 -
                Case 1:19-cv-00036-TNM Document 7 Filed 04/01/19 Page 13 of 14



1             date will be rejected if the numerical limitation under 214(g)(1) of the Act has been
              reached for that fiscal year. …
2
              30. Nothing in this section prohibits amendments to H-1B petitions which have already
3

4    been randomly selected.1 Here D’Aquila’s petition was in fact randomly selected by USCIS in

5    the manner described in the regulation. Exhibit B (stating that “USCIS received your cap-subject
6
     H-1 B petition during this filing period and your petition was selected towards the cap.”).
7
     Accordingly, the rejection of this petition based upon this regulation is likewise not accordance
8
     with law.
9

10   .

11   WHEREFORE this Court should hold unlawful and set aside the USCIS’s decision rejecting
12
     D’Aquila’s motion to reconsider and/or reopen and the amended H-1B petition filed in its
13
     support.
14
                                                        COUNT IV
15

16   5 U.S.C. § 706(1) provides that:

17            To the extent necessary to decision and when presented, the reviewing court shall decide
              all relevant questions of law, interpret constitutional and statutory provisions, and
18
              determine the meaning or applicability of the terms of an agency action. The reviewing
19            court shall—
              (1)
20            compel agency action unlawfully withheld or unreasonably delayed;
21

22   The USCIS has both unlawfully withheld and unreasonably delayed a decision on D’Aquila’s

23   motion to reconsider and/or reopen by unlawfully rejecting it for the reasons stated above.
24   WHEREFORE this Court should order the USCIS to make a new decision on this motion within
25
     thirty (30) days of its decision to hold it unlawful and set it aside.
26

27   1
      What it does prohibit is new cap-subject H-1B petition after the final receipt dates, not amendments to petitions
28   which have already been timely filed and randomly selected for consideration.



                                                           - 13 -
                Case 1:19-cv-00036-TNM Document 7 Filed 04/01/19 Page 14 of 14



1           .

2
     Respectfully submitted this 1st day of April, 2019
3

4
     s/Michael E. Piston
5    Michael E. Piston (MI 002)
     Attorney for the Plaintiffs
6
     225 Broadway, Ste 307
7    New York, NY 10007
     646-845-9895
8    michaelpiston4@gmail.com
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                 - 14 -
